United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 12, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 05-10607
                        Conference Calendar


UNITED STATES OF AMERICA,
                                     Plaintiff-Appellee,

versus

JUSTIN LONGMIRE,
                                     Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 3:04-CR-165
                      --------------------

Before JONES, Chief Judge, and JOLLY and DAVIS, Circuit Judges.

PER CURIAM:*

     Counsel appointed to represent Justin Longmire has moved to

withdraw and has filed a brief as required by Anders v.

California, 386 U.S. 738 (1967).   Longmire has not filed a

response to counsel’s motion to withdraw.

     Our independent review of the brief and the record discloses

no nonfrivolous issues for appeal.   We decline to address any

claim of ineffective assistance of counsel, without prejudice to

Longmire’s right to assert such claims in a motion pursuant to

28 U.S.C. § 2255.   See United States v. Brewster, 137 F.3d 853,

859 (5th Cir. 1998).   Accordingly, counsel’s motion for leave to

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 05-10607
                               -2-

withdraw is GRANTED, counsel is excused from further

responsibilities herein, and the appeal is DISMISSED.   See 5TH

CIR. R. 42.2.